Citation Nr: 1730725	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-24 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, type II, to include as secondary to high triglycerides.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to a compensable rating for service-connected erectile dysfunction.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1966 to December 1967 and from August 1981 to September 1999.  

Historically, in an August 2005 rating decision, entitlement to service connection for erectile dysfunction was granted and a noncompensable disability rating assigned.  In September 2008, service connection for diabetes to include as secondary to high triglycerides was denied.

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied the Veteran's claim for an increased rating for his erectile dysfunction and denied his applications to reopen his previously denied claims for service connection for sleep apnea and diabetes.  The Veteran filed a timely notice of disagreement, and subsequently, perfected his appeal via a VA Form 9.  

In a March 2017 rating decision, the RO granted service connection for sleep apnea.  This action resolved the claim for service connection for sleep apnea previously on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

The issue of entitlement to service connection for diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.  


FINDINGS OF FACT

1.  The Veteran's claim of service connection for diabetes mellitus, to include as secondary to high triglycerides was denied in a September 2008 rating decision; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.  

2.  Evidence received since the September 2008 rating decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for diabetes, the absence of which was the basis of the previous denial.   

3.  Symptoms of the Veteran's erectile dysfunction have not more nearly approximated penile deformity.


CONCLUSIONS OF LAW

1.  The RO's September 2008 rating decision that denied the claim of service connection for diabetes mellitus to include as secondary to triglycerides is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103 (2016).

2.  The evidence received since the September 2008 rating decision is new and material and sufficient to reopen the claim of service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).

3.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §  1155, 38 C.F.R. §§ 3.321, 4.115b, 4.3-4.7, Diagnostic Code (DC) 7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In light of the Boards favorable decision in reopening the claim of service connection for diabetes, the claim is substantiated and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As to the claim for entitlement to a compensable rating for erectile dysfunction, VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The RO provided the required notice in a May 2003 letter sent to the Veteran.  Additional notification is not required.  Hartman, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  For increased rating claims, VA is not required to advise the claimant about the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has had an opportunity to submit evidence and arguments in support of his claims in light of his notice before subsequent readjudication by the RO.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  He does not assert any prejudice from any notification deficiency and none has been identified by VA.  A remand for further notification of how to substantiate the claims is not necessary.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence includes his STRs, VA outpatient treatment records, private medical records, and VA examinations.  Moreover, his statements in support of the claims are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

The Veteran was afforded VA examinations in June 2005 and June 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons indicated in the discussion below, the Board finds that the VA examinations are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and document that the examiners conducted a full physical examination of the Veteran.  

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

II. Analysis

A. New and Material Evidence

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for diabetes mellitus to include as secondary to triglycerides by way of a September 2008 rating decision on the basis that there was no medical evidence that the disability was incurred in or caused by service or that it was associated with a service-connected disability.  Specifically, the RO explained that there was no evidence of any diagnosis or treatment of diabetes in service and that high triglycerides are not considered an actually disabling condition.  The Veteran was diagnosed with diabetes mellitus, type II in January 2008.

The Veteran was notified of the RO's September 2008 rating decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the September 2008 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received since the September 2008 denial includes June 2010 and June 2016 correspondence letters submitted by the Veteran.  This additional evidence reflects that the Veteran reported that he experienced symptoms of diabetes in service, to include a body mass index (BMI) that categorized the Veteran as overweight, nerve damage, erectile dysfunction, and high triglycerides.  This additional evidence pertains to an element of the claim that was previously found to be lacking, specifically, a nexus between the Veteran's diabetes and his military service.  The evidence is, therefore, new and material, and the criteria for reopening the claim of service connection for diabetes mellitus, type II have been met. 

B. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

The Veteran generally contends that a compensable rating for his service-connected erectile dysfunction is warranted.  

As noted above, the Veteran's service-connected erectile dysfunction is evaluated as noncompensable under 38 C.F.R. § 4.115b, DC 7522.  The RO also granted special monthly compensation for loss of use of a creative organ.  See 38 U.S.C.A. § 1114, subsection (k) and 38 C.F.R. § 3.350(a). 

The Board notes that there is no specific diagnostic criterion for erectile dysfunction.  See generally 38 C.F.R. § 4.115b, Ratings of the Genitourinary System, Diagnostic Codes 7500-42.  When a Veteran is diagnosed with an unlisted disease, the condition must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20 and 4.27.  Here, the AOJ has rated the Veteran's erectile dysfunction under DC 7522, which represents an unlisted genitourinary disability evaluated by analogy to penis deformity with loss of erectile power.  See 38 C.F.R. § 4.115b, DC 7522.

Pursuant to Diagnostic Code 7522, a 20 percent rating is warranted for deformity of the penis with the loss of erectile power.  This is the only schedular rating provided under this diagnostic code.  The Board notes that, in every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.  The Board notes that no other schedular criteria are applicable to erectile dysfunction.

As discussed above, the AOJ has separately awarded the maximum rating for SMC based upon loss of use of a creative organ under 38 U.S.C.A. § 1114 (k).  This compensation contemplates impotence, and may be awarded even if the Veteran can achieve erection and penetration with the use of medication.  See Veterans Benefits Administration (VBA) Adjudication Manual M21-1, Part III.iv.4.I.2.b (Entitlement to SMC Associated With ED).  A separate rating under Diagnostic Code 7522 may only be awarded deformity of the penis with loss of erectile power.  See M21-1, Part III.iv.4.I.2.a (Deformity of the Penis With Loss of Erectile Power).  However, VBA has indicated that a compensable rating under DC 7522 is not warranted in the absence of deformity, and instructs that such deformity be "evident."  Id. 

Thus, the record reflects that the Veteran has been awarded VA compensation for impotence regardless of whether his impotence is complete or whether medications or implantations allow some form of erection and penetration.  As such, any further compensation for erectile dysfunction alone, regardless of the severity, would constitute pyramiding that is prohibited under 38 C.F.R. § 4.14.  As such, the evidence must demonstrate "deformity of the penis" to warrant an additional schedular rating under DC 7522.

In June 2005, the Veteran underwent a VA examination where he reported frequent nocturnal erections and described a normal libido.  A urologic examination revealed that the penis was normal with both testes and epididymis showing normal size and consistency.  The Veteran was diagnosed with erectile dysfunction, psychogenic.  

In June 2010, the Veteran underwent a VA examination where the examiner noted the diagnosis of erectile dysfunction. The examiner reported that no vaginal penetration and ejaculation was possible.  The examiner also reported no renal dysfunction, no incontinence and absorbent material, and no surgery or trauma affecting sexual dysfunction.  The examiner reported that the Veteran's external genitalia were without abnormality, penile deformity, or testicular atrophy.  

A January 2017 Disability Benefits Questionnaire (DBQ) contains a diagnosis of erectile dysfunction.  The Veteran reported he was prescribed several medications with no improvement.  The Veteran was on continuous medication for his erectile dysfunction.  He did not have an orchiectomy, renal dysfunction, retrograde ejaculation, or voiding dysfunction.  He was not able to achieve an erection sufficient for penetration and ejaculation without medication.  The Veteran did not have a history of chronic epididymitis, epididymo-orchitis, or prostatitis.  His penis was marked as normal, testes were normal, and prostrate was normal.  There was no benign or malignant neoplasm or metastases related to erectile dysfunction.  

Considering the pertinent evidence, in light of the above evidence, the Board finds that a compensable rating is not warranted.  As noted above, the Veteran has been diagnosed with erectile dysfunction.  The VA examinations in June 2005 and June 2010, as well as the January 2017 DBQ, reflect that the Veteran did not have symptoms more nearly approximating penile deformity.  With regard to the Veteran's claims of an inability obtain and maintain an erection, such is an aspect that is compensated with his award of SMC compensation.

Overall, the Veteran is clearly competent to describe visible aspects of his penis.  The VA examiners and clinicians are similarly competent to describe physical features.  Notably, neither he nor the examiners have described any physical deformity related to the Veteran's penis. 

Thus, the Board finds that the preponderance of the evidence establishes that the Veteran's erectile dysfunction is manifested by loss of erectile power without deformity of the penis.  As noted above, his difficulties obtaining and maintaining an erection have been compensated by an award of the maximum level of SMC for loss of use of a creative organ.  Therefore, he does not meet or nearly approximate the criteria for a 20 percent rating under Diagnostic Code 7522.

As to consideration of referral for an extraschedular rating, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  Similarly, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  

For the reasons above, the criteria for a compensable evaluation for service-connected erectile dysfunction have not been met.  As the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.
ORDER

The application to reopen the claim of service connection for diabetes mellitus, type II, to include as secondary to triglycerides, is granted. 

Entitlement to a compensable rating for service-connected erectile dysfunction is denied.  


REMAND

The Board finds that further development is needed before the Veteran's claim of entitlement to service connection for diabetes mellitus, type II can be decided.

The Veteran contends that his diagnosed diabetes was present during his period of active duty and aggravated by his active duty.  Specifically, the Veteran contends that his symptoms of numbness, impotency, high triglycerides, and BMI reading that he was overweight were all treated and documented in service, and were indicative of diabetes.  

Service treatment records indicate that the Veteran was treated for tingling and numbness in his hands and feet.  A history of high triglycerides were noted throughout his medical records.  The Veteran was also treated for erectile dysfunction in service, as well.  However, there is no diagnosis of diabetes in the Veteran's service treatment records.  As such, the Board finds that there is insufficient evidence in the record to decide the claim, and a VA examination is needed to determine whether the Veteran's in-service symptoms were early manifestations of his subsequently diagnosed diabetes.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  The Board notes that diabetes is a chronic disease.  38 U.S.C.A. § 1101(3) (West 2014); 38 C.F.R. § 3.309(a) (2016).

Accordingly, the claim for entitlement to service connection for diabetes is REMANDED for the following action:

1. Obtain from the Biloxi VAMC (and any associated facility(ies)) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since June 2016.  Follow the procedures sent forth in 38 C.F.R. § 3.159 (c) and (e) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Schedule the Veteran for a VA examination in order to determine the etiology of his diabetes.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the opinion, and the opinion must reflect that the claims folder was reviewed.

The examiner should indicate whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's diagnosed diabetes is related to or had its onset the Veteran's military service.  

The examiner should consider and discuss all pertinent medical evidence, service treatment records, VA and private medical records, and lay assertions, to include the Veteran's contention of continued symptomatology beginning in service.  The examiner should specifically address whether the symptoms described by the Veteran, some of which were noted in the service treatment records, were early manifestations of the subsequently diagnosed diabetes.

All examination findings/results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for entitlement to service connection for diabetes.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


